In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 

No. 15‐1318 
MELISSA CALLAHAN, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

CITY OF CHICAGO, ILLINOIS, 
                                                          Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                    No. 12 C 362 — Manish S. Shah, Judge. 
                                 ____________________ 

   ARGUED NOVEMBER 3, 2015 — DECIDED FEBRUARY 17, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  EASTERBROOK,  Circuit  Judge, 
and BRUCE, District Judge.* 
    EASTERBROOK,  Circuit  Judge.  Between  January  2009  and 
August 2011, Melissa Callahan frequently drove a taxicab in 
Chicago. She does not own a cab, nor does she own a medal‐
lion  that  represents  the  City’s  permission  to  operate  a  taxi. 

                                                 
     * Of the Central District of Illinois, sitting by designation. 
2                                                          No. 15‐1318 

She leased  both  from owners  by  the week, day, or  half day. 
She brought to the transaction her time, her skill as a driver, 
and  her  chauffeur’s  license,  which  permits  her  to  operate 
leased  taxis.  Callahan  asserts,  and  we  assume,  that  her  net 
proceeds  (fares  and  tips,  less  lease  fees  and  gasoline)  aver‐
aged less than the minimum wages required by the Fair La‐
bor Standards Act, 29 U.S.C. §§ 201–19, and the Illinois Min‐
imum Wage Law, 820 ILCS 105/1 to 105/15. 
    Callahan  contends  that  the  City  of  Chicago  must  make 
up  the  difference.  She  presents  two  theories:  first  that  the 
City’s  regulations  (Chicago  sets  the  rates,  per  mile  and  per 
minute  of  waiting  time,  that  taxis  may  charge  passengers) 
are confiscatory, and second that the City’s regulations are so 
extensive  that  Chicago  must be treated  as her  employer. As 
far  as  we  can  see,  both  theories  are  novel;  no  other  federal 
court has addressed either of them. 
     Williamson  County  Regional  Planning  Comm’n  v.  Hamilton 
Bank  of  Johnson  City,  473  U.S.  172  (1985),  holds  that  takings 
claims  usually  belong  in  state  court,  because  the  Constitu‐
tion  is  not  offended  if  the  state  pays  for  what  it  takes,  and 
state litigation  (an  inverse condemnation  suit) is the  way to 
get a state to pay. But in response to questions at oral argu‐
ment,  Chicago  conceded  that  Williamson  does  not  require 
Callahan to pursue her takings claim in state court, because 
Illinois provides compensation for physical but not regulato‐
ry takings. See 745 ILCS 10/2‐103; Sorrells v. Macomb, 2015 IL 
App  (3d)  140763  ¶¶ 25–26.  Compensation  therefore  is  una‐
vailable  in  Illinois  court,  and  this  permits  federal  litigation. 
See Sorrentino v. Godinez, 777 F.3d 410, 413–14 (7th Cir. 2015). 
   District  Judge  Kennelly  dismissed  the  takings  claim  un‐
der Fed. R. Civ. P. 12(b)(6). 2012 U.S. Dist. LEXIS 169755 at *4–
No. 15‐1318                                                           3 

8  (N.D.  Ill.  Nov.  29,  2012).  We  agree  with  his  rationale  and 
result, which rest on the fact that Callahan does not own any 
asset  whose  market  value  has  been  reduced  by  the  City’s 
regulation of taxi fares. Persons who own cabs or medallions 
are (potentially) adversely affected by caps on what owners 
can  charge  to  customers—or  to  drivers  (the  City  sets  maxi‐
mum lease rates). But none of Callahan’s property is subject 
to rate regulation. She owns her own time, but Chicago does 
not  require  her  to  devote  any  of  that  time  to  taxi  driving. 
Callahan  and  others  similarly  situated  will  not  drive  a  taxi 
unless they believe that they are apt to obtain more income 
(or  other  satisfactions)  from  that  occupation  than  from  the 
next  best  alternative.  Competition  in  the  labor  market  tells 
Callahan what an hour of her time is worth, and she cannot 
recover from the City if she now rues devoting as much time 
as she did to driving other people’s taxis. 
     Even cab and medallion owners would have a hard time 
showing a regulatory taking, because Chicago’s rate regula‐
tion  has  not  driven  the  price  of  those  assets  anywhere  near 
zero. (On the standard for regulatory takings, compare Lucas 
v.  South  Carolina  Coastal  Council,  505  U.S.  1003  (1992),  with 
Horne  v.  Department  of  Agriculture,  135  S.  Ct.  2419  (2015).) 
Chicago limits the number of medallions, producing a regu‐
latory  scarcity  that  offsets  the  effect  on  owners  of  capping 
what they can charge drivers or passengers. According to the 
record in this case, medallions sold for $64,000 in 2007. Early 
in 2013 new medallions went for $360,000 in an auction con‐
ducted by the City. Later that year medallions sold from ex‐
isting  to  new  owners  for  $348,000.  These  values  imply  the 
absence of confiscatory regulation. Uber entered the Chicago 
market  in  fall  2011,  but  medallion  prices  still  rose  substan‐
tially between 2007 and 2013. See also Scott Walsten, Has Ub‐
4                                                         No. 15‐1318 

er Forced Taxi Drivers to Step Up Their Game?, The Atlantic (Ju‐
ly 9, 2015). 
    After  Judge  Kennelly  dismissed  the  takings  claim,  the 
case  was  transferred  to  Judge  Shah,  who  granted  summary 
judgment  in  the  City’s  favor  on  the  minimum‐wage  claims. 
Judge Shah gave several reasons; we need consider only one 
of them. An insuperable obstacle to Callahan’s suit is the fact 
that Chicago is not her employer. It acts as a regulator, while 
minimum‐wage laws govern employment. 
    Callahan does not contend that Illinois supplies a defini‐
tion of “employer” more expansive than that in the Fair La‐
bor  Standards  Act,  so  we  turn  to  29  U.S.C.  §203(g),  which 
says that “employ” includes “suffer or permit to work”. The 
City  of  Chicago  permitted  her  to  drive  a  cab  and  thus  be‐
came  her  employer,  Callahan  maintains;  and  if  more  were 
needed,  she  says,  there’s  the  fact  that  taxis  are  important  to 
the  City.  Commerce  would  be  hampered  if  taxis  were  una‐
vailable. People use cabs to get to restaurants, to airports, to 
conventions,  to  plays  and  operas,  and  so  on.  No  taxis,  and 
City  tax  revenue  would  collapse  as  residents  fled  to  New 
York,  Los  Angeles,  or  Anchorage.  Because  the  City  gains 
from  having  taxis,  and  has  not  regulated  them  out  of  exist‐
ence (thus suffering drivers to work), Chicago is every driv‐
er’s employer and must pay minimum wages plus overtime. 
So Callahan’s argument goes. 
   This is an extravagant claim. If taxis are vital, so are res‐
taurants  and  retail  shops  and  hotels  and  hospitals  and  … 
Well, the list is endless. Everyone who contributes to city life 
(and directly or indirectly to the tax base) would be a public 
employee.  Restaurants  often  fail,  and  their  proprietors  may 
find that they have lost money on the venture; if Callahan is 
No. 15‐1318                                                          5 

right,  however,  every  failed  restaurateur  could  turn  to  the 
City for the minimum wage. More than wages are at stake. If 
workers  in  regulated  occupations  really  are  public  employ‐
ees,  then  they  are  state  actors  under  42  U.S.C.  §1983  and 
bound by all of the Constitution, just as the City itself is. No 
one could be fired in Chicago unless the City approved, after 
notice and an opportunity for a hearing. Newspaper editors 
could  not  edit  reporters’  stories,  because  public  employees 
cannot  censor  speech.  Abolishing  the  distinction  between 
public and private employment would work a legal revolu‐
tion. See, e.g., Jackson v. Metropolitan Edison Co., 419 U.S. 345 
(1974)  (heavily regulated electric utility is not  a state actor); 
Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1978) (the UCC’s regu‐
lation  of  security  interests  does  not  make  state  actors  of 
those involved in selling collateral); Rendell‐Baker v. Kohn, 457 
U.S. 830 (1982) (extensive regulation and public funding of a 
school does not make it or its employees state actors). 
    At oral argument Callahan’s lawyer insisted that her con‐
tention does not go that far. Taxi drivers are special, counsel 
maintained,  because  taxis  are  common  carriers  and  must 
take all comers. That doesn’t do much to confine the scope of 
the argument, because hotels, restaurants, trains, air carriers, 
and other places of public accommodation also must accept, 
without  discrimination,  all  potential  paying  customers  (and 
hospital  emergency  rooms  must  accept  patients  whether  or 
not  they  can  pay),  yet  no  one  thinks  that  every  nurse  at  a 
hospital (etc.) is a public employee. It also overstates matters 
considerably  to  say,  as  counsel  did,  that  Callahan  is  a  com‐
mon carrier. She is not required to drive a taxi. If she drives a 
taxi,  she  is  forbidden  to  discriminate  among  potential  cus‐
tomers, but she is free to pursue a different line of work. As 
with  the  takings  claim,  this  part  of  Callahan’s  theory  elides 
6                                                       No. 15‐1318 

the fact that she does not own a cab, a medallion, or any oth‐
er asset encumbered by regulatory duties. 
     The contention that the government permits to work, and 
thus employs, everyone it does not forbid to work has noth‐
ing  to  recommend  it.  The  theory  would  produce  multiple 
employers for every worker—for the United States, the State 
of  Illinois,  Cook  County,  and  other  governmental  bodies 
permit  taxi  drivers  to  work  in  the  same  sense  as  Chicago 
does.  The  Occupational  Safety  and  Health  Administration 
and  the  National  Highway  Traffic  Safety  Administration 
have not adopted safety rules so onerous that the taxi busi‐
ness  must  shut  down.  Yet  the  goal  of  the  Fair  Labor  Stand‐
ards Act is to regulate employers, not the many governmen‐
tal bodies that permit employers to operate. To see this  one 
has only to skim the statute, which calls on “employers” not 
only  to  pay  minimum  wages  but  also  to  post  notices 
(§§ 203(m), 218b), maintain accurate time and attendance da‐
ta  (§211(c)),  and  enforce  maximum  hours  (§207).  Callahan 
wants the City of Chicago to guarantee her wages but not to 
perform  any  of  the  other  tasks  required  of  a  statutory  em‐
ployer, yet  there’s no basis in the FLSA for deeming an em‐
ployer to have just a subset of the statutory duties. 
    Callahan  asks  us  to  deem  Chicago  her  employer  under 
the  seven  open‐ended  factors  discussed  in  Secretary  of  Labor 
v. Lauritzen, 835 F.2d 1529 (7th Cir. 1987). A concurring opin‐
ion questioned the utility of that list, see 835 F.2d at 1539–43, 
but  we  need  not  decide  whether  to  take  a  fresh  look  at  the 
subject.  Lauritzen  designed  its  list  to  help  courts  choose  be‐
tween  characterizing  migrant  laborers  as  employees  or  as 
independent  contractors.  The  agricultural  laborers  per‐
formed their tasks on Lauritzen’s cucumber farm. When one 
No. 15‐1318                                                          7 

person compensates another for work done on his property, 
the  statutory  phrase  “suffer  or  permit  to  work”  implies  the 
existence of an employment relation, even when the workers 
set  their  own  schedules  and  choose  their  own  harvesting 
techniques.  Callahan  may  have  driven  on  the  City’s  streets, 
but  Chicago  did  not  “suffer  or  permit”  her  to  be  there;  the 
State of Illinois sets the requirements for drivers’ and chauf‐
feurs’  licenses.  Callahan’s  suit  does  not  require  a  choice  be‐
tween  employment  and  independent‐contractor  status.  The 
core  question  is  whether  extensive  regulation  makes  the 
government  an  employer  of  the  regulated  parties.  Our  an‐
swer to that question is “no.” 
                                                           AFFIRMED